EXHIBIT 10.1

 

AMENDMENT NO. 5 TO

FIFTH SUPPLEMENT

TO THE MASTER LOAN AGREEMENT

(REVOLVING LINE OF CREDIT LOAN)

 

This Amendment No. 5 to the Master Loan Agreement (Revolving Line of Credit
Loan) (this “Amendment”) is effective as of March 25, 2010, by and between HERON
LAKE BIOENERGY, LLC, a Minnesota limited liability company (“Borrower”) and
AGSTAR FINANCIAL SERVICES, PCA (“Lender”).

 

RECITALS

 

A.            Lender has extended various credit facilities to Borrower for the
purposes of acquiring, constructing, equipping, furnishing and operating an
ethanol production facility in Jackson County, Minnesota, pursuant to that
certain Fourth Amended and Restated Master Loan Agreement dated as of October 1,
2007, as the same may be amended, supplemented, modified, extended or restated
from time to time (the “MLA”); that certain Third Supplement to the Master Loan
Agreement (Term Loan) dated as of October 1, 2007, as the same may be amended,
supplemented, modified, extended or restated from time to time (the “Third
Supplement”); that certain Fourth Supplement to the Master Loan Agreement (Term
Revolving Loan) dated as of October 1, 2007, as the same may be amended,
supplemented, modified, extended or restated from time to time (the “Fourth
Supplement”); and that certain Fifth Supplement to the Master Loan Agreement
(Revolving Line of Credit Loan) dated as of November 19, 2007, as amended by
that certain Amendment No. 1 to Fifth Supplement to the Master Loan Agreement
dated November 17, 2008, as further amended by that certain Amendment No. 2 to
Fifth Supplement to the Master Loan Agreement dated February 1, 2009, and as
further amended by that certain Amendment No. 3 to Fifth Supplement to the
Master Loan Agreement dated May 29, 2009, as further amended by that certain
Amendment No. 4 to Fifth Supplement to the Master Loan Agreement dated
December 8, 2009 as the same may be amended, supplemented, modified, extended or
restated from time to time (collectively, the “Fifth Supplement”).  The MLA,
Third Supplement, Fourth Supplement and Fifth Supplement are referred to
collectively hereinafter as the “Loan Agreement”).

 

B.            Borrower has requested that Lender extend the maturity date of the
Revolving Line of Credit Loan, and Lender has agreed to such extension upon the
terms and conditions set forth herein.

 

C.            Unless otherwise expressly defined herein, capitalized terms used
herein shall have the same meaning ascribed to them in the MLA or the Fifth
Supplement, as applicable.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto herby agree as follows:

 

1.             Amendment to Fifth Supplement.  Section 1:  The following defined
term in the Fifth Supplement is hereby amended and restated to read as follows:

 

“Revolving Line of Credit Loan Maturity Date” shall mean April 30, 2010.

 

--------------------------------------------------------------------------------


 


2.             REPRESENTATIONS AND WARRANTIES.  BORROWER HEREBY REPRESENTS TO
LENDER THAT, AFTER GIVING EFFECT TO THIS AMENDMENT:

 

(a)           All of the representations and warranties of Borrower contained in
the MLA and in each other Loan Document are true and correct in all material
respects as though made on and as of the date hereof.

 

(b)           As the date hereof, the Borrower has failed to maintain the
financial covenants of Section 5.01(d), (e) and (g) of the MLA. Except as
otherwise specifically stated herein, no other Event of Default has occurred and
is continuing.

 

3.             Miscellaneous.

 

(a)           Effect; Ratification.  The amendments set forth herein are
effective solely for the purposes set forth herein and shall be limited
precisely as written, and shall not be deemed to (i) be a consent to, or an
acknowledgment of, any amendment, waiver or modification of any other term or
condition of the Loan Agreement, including, without limitation, a waiver of any
rights or remedies available to the Lender on account of any default or Event of
Default, which may have occurred prior to the date of this Amendment, or
(ii) prejudice any right or remedy which Lender may now have or may have in the
future under or in connection with the Loan Agreement, as amended hereby, or any
other instrument or agreement referred to therein. It is further understood and
agreed by and between the Borrower and the Lender that all other terms and
provisions of the Loan Agreement shall remain in full force and effect,
enforceable by the Lender against the Borrower as fully as though no amendments
had been made hereby, and this Amendment shall not be deemed to hinder,
compromise or lessen the enforceability of the Loan Agreement, the Notes, or any
mortgage, security interest, or guaranty securing repayment of the Loans, in any
way.  Each reference in the Loan Agreement and in any other Loan Document to the
“Fifth Supplement” shall mean the Fifth Supplement, as amended hereby.

 

(b)           Loan Documents.  This Amendment is a Loan Document executed
pursuant to the MLA and shall be construed, administered and applied in
accordance with the terms and provisions thereof.

 

(c)           Defined Terms.  All terms used and not otherwise defined herein
shall have the meanings assigned to them in the MLA or the Fifth Supplement, as
applicable.

 

(d)           Counterparts.  This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.

 

(e)           Severability.  Any provision contained in this Amendment which is
held to be inoperative, unenforceable or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.

 

(f)            GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA.

 

(g)           WAIVER OF JURY TRIAL.  THE BORROWER AND THE LENDER HEREBY
IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT TO WHICH IT IS A
PARTY OR ANY INSTRUMENT OR DOCUMENT DELIVERED THEREUNDER.

 

{SIGNATURE PAGE FOLLOWS}

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

AMENDMENT NO. 5 TO

FIFTH SUPPLEMENT TO THE MASTER LOAN AGREEMENT

(REVOLVING LINE OF CREDIT LOAN)

BY AND BETWEEN

HERON LAKE BIOENERGY, LLC

AND

AGSTAR FINANCIAL SERVICES, PCA

DATED AS OF:  March 25, 2010

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

 

BORROWER:

 

HERON LAKE BIOENERGY, LLC,

a Minnesota limited liability company

 

 

By:

/s/ Robert J. Ferguson

 

 

Robert J. Ferguson

 

 

Its: President

 

 

 

 

LENDER:

 

 

 

AGSTAR FINANCIAL SERVICES, PCA,

 

a United States corporation

 

 

 

 

 

By:

/s/ Mark Schmidt

 

 

Mark Schmidt

 

 

Its:  Vice President

 

 

--------------------------------------------------------------------------------